Citation Nr: 1530874	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include Hepatitis C and hepatic steatosis, secondary to exposure to chemicals at U.S. Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune).

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for disability of the toes of the right foot.

4.  Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975, including service at Camp Lejeune.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned in October 2014, and a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before the Board can adjudicate the appeal.

Regarding the Veteran's claim for a liver disability, the Veteran asserts that he incurred Hepatitis C and/or hepatic steatosis while he was stationed at Camp Lejeune.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (November 2011). 

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to trichloroethylene (TCE), and Tetrachloroethylene (PCE), as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  Hepatic steatosis is one of the 14 listed diseases.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence."  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so."  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans."

VA regulations at 38 C.F.R. § 3.159(c)(4) (2014) serve as the basis for requesting medical examinations and opinions in claims based on Camp Lejeune service. Under these regulations, an examination should be requested when the claim: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. These requirements establish a relatively low threshold for requesting medical examinations for Camp Lejeune veterans. The first requirement is met when a veteran provides any credible lay or medical evidence showing a current diagnosis or symptoms of a disease or disability. The second is met when service at Camp Lejeune between 1957 and 1987 is verified. The third is met when the claimed disease or disability is one that can reasonably be associated with the known water contaminants at Camp Lejeune.

Here, the first element is met because the medical evidence of record indicates that the Veteran has a current diagnosis of Hepatitis C.  Additionally, a May 2012 VA abdominal echogram indicated "most likely hepatic steatosis," and the Veteran reported during his October 2014 Board hearing that he was going for additional testing following the hearing.  

The second element is also met because the Veteran has verified service at Camp Lejeune from January to October 1973 and from December 1974 to February 1976.

Finally, the third element is met because hepatic steatosis is one of the disease conditions identified as having limited/suggestive evidence of an association to chemicals at Camp Lejeune.  Accordingly, an examination should be requested on Remand.  Prior to obtaining the examination, the RO must obtain all relevant outstanding VA and private treatment records.  Specifically, the Veteran has asserted treatment with Dr. Cecil, which does not appear to be a part of the claims file.

When examinations are requested, it should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO must provide them with the following Appendices to VBA Training Letter 11-03:  (A) Internet websites related to the issue of contaminated water at Camp Lejeune; (B) Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987; (C) Websites describing potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987; and (D) Notice to Examiners Evaluating Claims Based on Service at Camp Lejeune.  This information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03.

Regarding the Veteran's claims for disabilities of the feet and toes, the February 2014 VA examiner opined that the Veteran's disabilities were not related to service, based on the assumption that the first evidence of medical treatment was in 2008.  However, VA treatment records associated with the claims file indicate treatment for his feet since 1999.  Moreover, the Veteran asserted during his Board hearing that he has sought continuous treatment at VAMC Louisville since 1976.  Accordingly, the RO must attempt to obtain all records of treatment from 1976 to the present, and forward the claims file to the examiner for an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary authorization from the Veteran, obtain all outstanding VA and private treatment records from VAMC Louisville and Dr. Cecil, dated 1976 to the present.

2.  After securing the outstanding treatment records, forward the claims file, including a copy of this REMAND, to the February 2014 VA foot examiner for an addendum opinion regarding the etiology of the Veteran's claimed right foot disability, disability of the toes of the right foot, and left foot disability.  The examiner must note review of the claims file, including all medical and lay evidence indicating treatment for the Veteran's feet and toes since 1976.  The examiner should provide opinions for the following:

a) Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's right foot disability was incurred in or resulted from the Veteran's service?

b) Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's disability of the toes of the right foot was incurred in or resulted from the Veteran's service?

c) Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's left foot disability was incurred in or resulted from the Veteran's service?

3.  Schedule the Veteran for a VA examination regarding the etiology of his claimed liver disability.  The appropriate facts sheets from Training Letter 11-03 (November 29, 2011) or any subsequent updated directive in effect during this remand should be provided to the reviewer who is requested to provide an opinion with regard to appeal based on allegations of exposure to contaminated drinking water at Camp Lejeune.  TL 11-03 and Appendices A through D referenced in this Remand must be provided to the reviewer, together with any subsequent directives containing relevant updated information.  The examiner should note that the references to the known dates of contamination in the Camp Lejeune water referenced in TL 11-03 have not been updated since the additional information about contamination beginning in August 1953 was issued.  After reviewing the evidence of record, including that obtained on Remand, and reviewing TL 11-03 and any necessary subsequent directives, the reviewer should address the following:

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's liver disability was incurred in or resulted from the Veteran's service, to include his exposure to contaminated drinking water at Camp Lejeune in 1973 to 1976?

The discussion of the basis for the opinion must include discussion of the studies and medical knowledge reflected TL 11-03, Appendix B, Diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  If the examiner is unable to present any opinion(s) without resorting to speculation, it must be so noted and the reviewer should explain why speculation is required.

4.  Thereafter, the appeals should be readjudicated.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  Thereafter, if the benefits sought are not granted, the appeal should be returned to the Board, when in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

